Name: Commission Decision No 1273/2000/ECSC of 16 June 2000 amending Decision No 1566/86/ECSC on iron and steel statistics
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  production;  economic analysis
 Date Published: 2000-06-17

 Avis juridique important|32000S1273Commission Decision No 1273/2000/ECSC of 16 June 2000 amending Decision No 1566/86/ECSC on iron and steel statistics Official Journal L 144 , 17/06/2000 P. 0018 - 0018Commission Decision No 1273/2000/ECSCof 16 June 2000amending Decision No 1566/86/ECSC on iron and steel statisticsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 47 thereof,Whereas:(1) The evolution in the iron steel industry requires a periodic adaptation of statistics collection.(2) Compulsory requests for statistical information at the Community level which impose a workload on enterprises and statistical agencies must be restricted to what is needed to achieve Community policy aims.(3) The Commission's policy requirements for statistics on the steel industry in the final years of the Treaty require less detail than was previously needed.(4) Information on consumption of alloying elements in steel works, on receipts and stocks of certain raw materials and solid fuel in iron and steel works can be dispensed with for Community policy purposes.(5) Commission Decision No 1566/86 ECSC(1) was modified by Decisions No 4104/88/ECSC(2), No 3938/89/ECSC(3), No 3731/91/ECSC(4) and No 3641/92/ECSC(5),HAS ADOPTED THIS DECISION:Article 1The Questionnaires 2-53 and 2-55 in the Annex to Decision No 1566/86/ECSC are deleted.Article 2This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities.This Decision shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 June 2000.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 141, 28.5.1986, p. 1.(2) OJ L 365, 30.12.1988, p. 1.(3) OJ L 381, 29.12.1989, p. 1.(4) OJ L 359, 30.12.1991, p. 1.(5) OJ L 376, 22.12.1992, p. 1.